Citation Nr: 1327924	
Decision Date: 08/30/13    Archive Date: 09/05/13

DOCKET NO.  13-02 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for bilateral hearing loss disability.


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran had active service from October 1952 to October 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of a Regional Office (RO) of the department of Veterans Affairs (VA) in Columbus, South Carolina.

The claim was previously remanded by the Board in April 2013. 


This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In an April 2013 Board remand, the AOJ was requested to provide the Veteran with a new VA examination to determine the current level of severity of his service connected bilateral hearing loss disability.

The Veteran was afforded a new VA examination in June 2013.  The examiner noted, however, that the test results were not valid for rating purposes due to inconsistencies in responses and air/bone gap in left ear which indicate that loss may improve if conductive component resolves.  The VA examination results are therefore, inadequate to properly decide the claim.  Once VA undertakes to provide an examination it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, a new VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Arrange for the Veteran to undergo a VA audiological examination to determine the nature and severity of his service-connected bilateral hearing loss disability.  The claims folder must be made available to and reviewed by the examiner.  It is noted that the Veteran's file is in the VBMS system and access to VBMS should be given to the examiner.  

All appropriate tests and studies should be accomplished, to include Maryland CNC speech discrimination testing, and all clinical findings should be reported in detail.  The examiner must also fully describe the functional effects caused by the hearing loss.

2.  After the development requested has been completed, review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the examination report is deficient in any manner, the RO/AMC must implement corrective procedures at once.

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case, and afford the Veteran an opportunity to respond.  Thereafter, the case must be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



